Exhibit 10.6

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of November 7,
2005, (this “Agreement”) between Newkirk Realty Trust, Inc., a Maryland
corporation (the “Company”), and First Union Real Estate Equity and Mortgage
Investments, an unincorporated association in the form of a business trust
organized in Ohio (together with its successors and permitted assigns, the
“Shareholder”).

 

WHEREAS,  the Company has filed a registration statement on Form S-11 (as the
same may be amended from time to time, the “Form S-11”) with the Securities and
Exchange Commission (the “Commission”) pursuant to which the Company is making
an initial public offering on its common stock, par value $0.01 per share (the
“Common Stock”);

 

WHEREAS, pursuant to the Securities Purchase Agreement by and between the
Shareholder and the Company dated of even date herewith (the “Securities
Purchase Agreement”), Shareholder is the purchaser of an amount of the Company’s
Common Stock having a value of $50,000,000, based on the purchase price per
share equal to the initial public offering price of the Common Stock sold to the
public pursuant to the Registration Statement (such shares of Common Stock, the
“SPA Shares”), upon the terms and conditions of the Securities Purchase
Agreement; and

 

WHEREAS, in consideration for the partial assignment of Shareholder’s right,
title and interest under the Exclusivity Agreement pursuant to Section 2.01 of
the Acquisition Agreement by and between Shareholder and the Company dated of
even date herewith (the “Acquisition Agreement”), the Company has issued shares
of Common Stock, subject to certain restrictions on resale, forfeiture and
vesting, as set forth in the Acquisition Agreement, having the value of
$20,000,000 based on the purchase price per share equal to the initial public
offering price of the Common Stock sold to the public pursuant to the
Registration Statement (such number of shares of Common Stock, the “Acquisition
Shares”); and

 

WHEREAS, the SPA Shares and the Acquisition Shares shall be herein collectively
referred to as the “Shares”; and

 

WHEREAS, the Company wishes to facilitate the disposition, and the Shareholder
wishes to have the ability to dispose, of such Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

1.                                       CERTAIN DEFINITIONS.

 

(a)                                  Definitions.  Capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Securities Purchase Agreement and the

 

--------------------------------------------------------------------------------


 

Acquisition Agreement.  As used in this Agreement, the following terms have the
meaning indicated below or in the referenced sections of this Agreement:

 

“Advisor” means NKT Advisors LLC, a Delaware limited liability company.

 

“Advisory Agreement” shall mean that certain Advisory Agreement dated
November 7, 2005 between the Company, the Operating Partnership and the Advisor.

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Business Day” means any day on which commercial banks are open for business in
New York, New York and on which the New York Stock Exchange or such other
exchange as the Common Stock is listed is open for trading.

 

“Common Stock” means common stock, par value $0.01 per share, of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exclusivity Agreement” means that certain Exclusivity Agreement dated as of
December 31, 2003 between First Union Real Estate Equity and Mortgage
Investments and Michael L. Ashner.

 

“Forfeiture Event” shall mean (i) the termination of the Advisory Agreement by
the Company for Cause (as defined in the Advisory Agreement), (ii) Michael L.
Ashner’s resignation as the Chief Executive Officer and director of the Company
and the Advisor, or (iii) the death or disability of Michael L. Ashner unless
the other members of the Advisor’s senior management at such time remain in such
positions.

 

“Form S-11” means the initial public offering of the Company’s shares of Common
Stock filed with the Commission on Form S-11.

 

“Lock-Up Agreement” means that certain Lock-Up Agreement between the Company and
the Shareholder dated of even date herewith expiring or terminating on the

 

2

--------------------------------------------------------------------------------


 

earlier to occur of (i) three years from the date thereof, or (ii) the
occurrence of a Vesting Event; provided however, in no event shall such
expiration or termination occur less than one (1) year from the Closing Date.

 

“Operating Partnership” means The Newkirk Master Limited Partnership, a Delaware
limited partnership, and any successor thereto.

 

“Other Registration Rights Agreements” means that certain Registration Rights
Agreement, of even date herewith, by and between the Company and Apollo Real
Estate Investment Fund III, L.P. (“Apollo”) and that certain Registration Rights
Agreement, of even date herewith, and by and between the Company and Vornado
Realty Trust.

 

“Partnership Units” means the partnership units of the Operating Partnership.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registerable Common Stock
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including any preliminary prospectus or
supplement, post-effective amendments and all material incorporated by reference
in such prospectus or prospectuses.

 

“Registerable Common Stock” means the SPA Shares and those Acquisition Shares
deemed to have vested under the Acquisition Agreement and described herein in
Section 2(i) and not otherwise forfeited as described in Section 2(j), including
any securities issued in respect of such securities by reason of or in
connection with any conversion of Partnership Units or the exchange for or
replacement of such securities or any stock dividend, stock distribution, stock
split, purchase in any rights offering or in connection with any combination of
shares, recapitalization, merger or consolidation, or any other equity
securities issued pursuant to any other pro rata distribution with respect to
the Shares.

 

“Registration Statement” means any registration statement of the Company, other
than the Form S-11, which covers any of the Registerable Common Stock pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all materials incorporated by reference in such Registration
Statement.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter

 

3

--------------------------------------------------------------------------------


 

adopted by the Commission as a replacement thereto having substantially the same
effect as such rule.

 

“SEC” or the “Commission” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 4
hereof.

 

“Underwritten Registration or Underwritten Offering” means a registration in
which securities of the Company are sold to underwriters for reoffering to the
public.

 

“Vesting Event” shall mean (i) the termination of the Advisory Agreement by the
Advisor following a breach by the Company of the Advisory Agreement that remains
uncured by the Company, (ii) the non-renewal of the Advisory Agreement, or
(iii) termination of the Advisory Agreement by the Company other than for Cause
(as defined in the Advisory Agreement).

 

2.                                       AUTOMATIC AND DEMAND REGISTRATIONS.

 

(a)                                  Form S-11.             The Form S-11 which
covers the Common Stock of the Company, including a prospectus and such
amendments or supplements to such Form S-11 as may have been required prior to
the date of this Agreement, has been prepared by the Company under the
provisions of the Act and has been filed with and declared effective by the
SEC.  If such Form S-11 ceases to be effective for any reason at any time prior
to the delivery of all Common Stock registered thereunder, then the Company
shall use its commercially reasonable efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof.  The Company shall be
responsible for all Registration Expenses in connection with any registration
pursuant to this Section 2(a).  The Company shall promptly supplement and amend
such Form S-11 and the prospectus included therein if required by the rules,
regulations or instructions applicable to such form used for such registration
statement or by the Securities Act.  The Form S-11 referenced in this
Section 2(a) shall not eliminate or affect any right to registration provided
hereunder.

 

(b)                                 Right to Request Registration.   Any time
after the Closing Date subsequent to the expiration or termination of the
limitations of the Lock-Up Agreement, the Shareholder may request pursuant to
this Section 2(b), registration under the Securities Act of the resale of all or
part of the Shareholder’s Registerable Common Stock (“Demand Registration.

 

(c)                                  Number of Demand Registrations.  Subject to
the provisions of Section 2(b), the Shareholder shall be entitled to request an
aggregate of two (2) Demand Registrations during any twelve (12)-month period;
provided, however, that Shareholder

 

4

--------------------------------------------------------------------------------


 

shall not be entitled to request that less than 25% of the Registerable Common
Stock be included in any Demand Registration requested under this Agreement.

 

(d)                                 Restrictions on Demand Registrations.  In no
event shall the Company be obligated to effect more than two (2) Demand
Registrations collectively pursuant to this Agreement and the Other Registration
Rights Agreements in any single twelve (12) month period, with the first such
period measured from the date of the first Demand Registration and ending on the
same date twelve months following such Demand Registration, whether or not a
Business Day; provided, however, that if (i) the Company is requested to effect
a Demand Registration under this Agreement and (ii) is also requested to effect
one or more Demand Registrations pursuant to the Other Registration Rights
Agreements within any eighteen (18) month period, during which the Company is
eligible to file a Registration Statement on Form S-3 or on a successor form,
then the Company shall only be obligated with respect to such latter
registration statement during such period to register that percentage of the
Registerable Common Stock equal to the product obtained by dividing (i) the
number of shares of Registerable Common Stock held by the Shareholder and
proposed to be registered hereunder by (ii) the total of the number of shares of
Registerable Common Stock proposed to be registered hereunder and the number of
shares of Common Stock which are registerable and are proposed to be registered
under all of the Other Registration Rights Agreements.  In the event that any of
the Shares of the Shareholder have not been included in a Registration Statement
because of the preceding sentence, then the Shareholder shall not be deemed to
have utilized a Demand Registration under this Agreement.  The Company may
(i) postpone for up to ninety (90) days the filing or the effectiveness of a
Registration Statement for a Demand Registration if, based on the good faith
judgment of the Company’s board of directors, such postponement or withdrawal is
necessary in order to avoid premature disclosure of a matter the board has
determined would be reasonably expected to result in a material adverse effect
to the Company’s business, financial condition, results of operations or
prospects or the loss of a material opportunity to be disclosed at such time or
(ii) postpone the filing of a Demand Registration in the event the Company shall
be required to prepare audited financial statements as of a date other than its
fiscal year end (unless the shareholders requesting such registration agree to
pay the expenses of such an audit); provided, however, that in no event shall
the Company withdraw a Registration Statement under clause (i) after such
Registration Statement has been declared effective; and provided, further,
however, that in any of the events described in clause (i) or (ii) above, the
Shareholder shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations. The Company shall provide written notice to the
Shareholder of (x) any postponement or withdrawal of the filing or effectiveness
of a Registration Statement pursuant to this Section 2(d), (y) the Company’s
decision to file or seek effectiveness of such Registration Statement following
such withdrawal or postponement and (z) the effectiveness of such Registration
Statement.  The Company may defer the filing of a particular Registration
Statement pursuant to this Section 2(d) only once.

 

(e)                                  Selection of Underwriters.  If any of the
Registerable Common Stock covered by the Demand Registration granted hereunder
is to be sold in an Underwritten

 

5

--------------------------------------------------------------------------------


 

Offering, the Shareholder shall have the right to select the managing
underwriter(s) to administer the offering subject to the approval of the
Company, which will not be unreasonably withheld.

 

(f)                                    Effective Period of Demand
Registrations.  After any Demand Registration filed pursuant to this Agreement
has become effective, the Company shall use its best efforts to keep such Demand
Registration effective until such time as the Registerable Common Stock
registered thereon has been disposed of pursuant thereto.  If the Company shall
withdraw any Demand Registration pursuant to subsection (e) of this Section 2
before any of the Shareholders Registerable Common Shares covered by the
withdrawn Demand Registration are unsold (a “Withdrawn Demand Registration”),
the Shareholder shall be entitled to a replacement Demand Registration that
(subject to the provisions of this Article 2) the Company shall use its best
efforts to keep effective until such time as the Registerable Common Stock
registered thereon has been disposed of pursuant thereto.  Such additional
Demand Registration otherwise shall be subject to all of the provisions of this
Agreement.

 

(g)                                 Other Company Stock.  In no event shall the
Company agree to register Common Stock or any other securities for issuance by
the Company or for resale by any Persons other than the Shareholder in any
registration statement filed pursuant to Section 2(b), without the express
written consent of the Shareholder, which consent shall be entirely
discretionary.

 

(h)                                 Conversion to Form S-3.  In the event that
at any time a Demand Registration Statement is in effect and the Company is
eligible to register on Form S-3 or any successor thereto then available, the
Company shall as promptly as reasonably practicable convert such registration
statement to Form S-3 or such successor form.

 

(i)                                     Acquisition Shares.  Except as provided
in Section 2(j) below, all Acquisition Shares shall become Registerable Common
Stock automatically and without notice or any action by the Shareholder upon
their vesting pursuant to the provisions of the Acquisition Agreement; provided
that all of the Acquisition Shares shall immediately vest upon a Vesting Event
automatically and without notice or any action by the Shareholder.

 

(j)                                     Forfeiture Event under Acquisition
Agreement.  In the event that a Forfeiture Event shall occur, the Acquisition
Shares not then vested shall be deemed forfeited and shall not be eligible to be
Registerable Common Stock hereunder.

 

3.                                       PIGGYBACK REGISTRATIONS.

 

(a)                                  Right to Piggyback.  At any time after the
Closing Date, whenever the Company proposes to register any of its common equity
securities under the Securities Act (other than the Form S-11, or a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto),
whether for its own account or for the account of one or more stockholders of
the Company, and the registration form to be used may be used for any
registration of Registerable Common Stock (a “Piggyback Registration”),

 

6

--------------------------------------------------------------------------------


 

the Company shall give prompt written notice (in any event within 10 business
days after its receipt of notice of any exercise of other demand registration
rights) to the Shareholder of its intention to effect such a registration and,
subject to Sections 3(b) and 3(c), shall include in such registration all
Registerable Common Stock of the Shareholder with respect to which the Company
has received written requests for inclusion therein within 20 days after the
receipt of the Company’s notice. The Company may postpone or withdraw the filing
or the effectiveness of a Piggyback Registration at any time in its sole
discretion.

 

(b)                                 Priority on Primary Registrations.  If a
Piggyback Registration is an underwritten primary registration on behalf of the
Company, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering and/or that
the number of shares of Registerable Common Stock proposed to be included in any
such registration would adversely affect the price per share of the Company’s
equity securities to be sold in such offering, the underwriting shall be
allocated among the Company and the Shareholder pro rata on the basis of the
Common Stock and Registerable Common Stock offered for such registration by the
Company and the Shareholder, respectively, electing to participate in such
registration.

 

(c)                                  Priority on Secondary Registrations.  If a
Piggyback Registration is an underwritten secondary registration on behalf of a
holder of the Company’s securities other than Registerable Common Stock
(“Non-Holder Securities”), and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number that can be sold in such offering and/or
that the number of shares of Registerable Common Stock proposed to be included
in any such registration would adversely affect the price per share of the
Company’s equity securities to be sold in such offering, the underwriting shall
be allocated among the holders of Non-Holder Securities and the Shareholder pro
rata on the basis of the Non-Holder Securities and Registerable Common Stock
offered for such registration by the holder of Non-Holder Securities and the
Shareholder, respectively, electing to participate in such registration.

 

(d)                                 Selection of Underwriters.  If any Piggyback
Registration is an underwritten primary offering, the Company shall have the
right to select the managing underwriter or underwriters to administer any such
offering.

 

(e)                                  Other Registrations.  If the Company has
previously filed a Registration Statement with respect to shares of Registerable
Common Stock pursuant to Sections 2 (other than Section 2(a)) or 4 hereof or
pursuant to this Section 3, and if such previous registration has not been
withdrawn or abandoned, the Company shall not be obligated to cause to become
effective any other registration of such same shares of Registerable Common
Stock or any of its securities under the Securities Act, whether on its own
behalf or at the request of any holder or holders of such securities.

 

7

--------------------------------------------------------------------------------


 

4.                                       SHELF REGISTRATIONS.

 

(a)                                  After the Closing Date, at the
Shareholder’s election (such election to be made if the Shareholder may not
elect to exercise any Demand Registrations, subject to Section 4(b) below), if
at any time that the Company is eligible to use Form S-3 or any successor
thereto then available to the Company providing for the resale pursuant to
Rule 415 from time to time by the Shareholder of any and all Registerable Common
Stock held by the Shareholder (a “Shelf Registration Statement”) the Shareholder
requests that the Company file a Shelf Registration Statement for a public
offering of all or any portion of the Registerable Common Stock held by the
Shareholder, then the Company shall use its best efforts to register under the
Securities Act pursuant to a Shelf Registration Statement, for public sale in
accordance with the method of disposition specified in such notice, the number
of shares of Registerable Common Stock specified in such notice. Whenever the
Company is required by this Section 4 to use its best efforts to effect the
registration of Registerable Common Stock, each of the procedures and
requirements of Section 2 shall apply to such registration. The Company shall
use its commercially reasonable efforts to keep the Shelf Registration Statement
effective until the earliest to occur of the date on which all of the
Registerable Common Stock ceases to be Registerable Common Stock.

 

(b)                                 If at any time the Company is not eligible
to use a Shelf Registration Statement, the Shareholder may during such time
exercise Demand Registration Rights, regardless of any previous exercise of
their rights under Section 4(a).

 

(c)                                  A filing pursuant to this Section 4 shall
not relieve the Company of any obligation to effect registration of Registerable
Common Stock pursuant to Section 2 or Section 3 hereof, except as provided
therein.

 

5.                                       REGISTRATION PROCEDURES.

 

Whenever the Shareholder requests that any of its Registerable Common Stock be
registered pursuant to this Agreement, the Company shall use its best efforts to
effect the registration and the sale of such Registerable Common Stock in
accordance with the intended methods of disposition thereof as provided by the
Shareholder, and pursuant thereto the Company shall as expeditiously as
possible:

 

(a)                                  prepare and file with the SEC a
Registration Statement with respect to such Registerable Common Stock, which
shall be on Form S-3 (or a successor form) providing for “short-form”
registration if the Company is eligible at such time to use such form, and use
its best efforts to cause such Registration Statement to become effective as
soon as practicable thereafter; and before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, furnish to the Shareholder
and the underwriter or underwriters, if any, copies of all such documents
proposed to be filed, including documents incorporated by reference in the
Prospectus and, if requested by the Shareholder, the exhibits incorporated by
reference, and the Shareholder shall have the opportunity to object to any
information pertaining to the Shareholder that is contained therein and the
Company will make the corrections reasonably requested by the

 

8

--------------------------------------------------------------------------------


 

Shareholder with respect to such information prior to filing any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto.

 

The Company, at least 10 business days prior to filing a Registration Statement
or at least five days prior to filing a prospectus or any amendment or
supplement to such Registration Statement or prospectus, including a document
incorporated by reference therein, will furnish to (i) the Shareholder,
(ii) counsel to the Shareholder and (iii) each underwriter, if any, named in the
Registration Statement or an amendment or supplement thereto of the Shares
covered by such Registration Statement, copies of such Registration Statement
and each amendment or supplement as proposed to be filed, together with exhibits
thereto, which documents will be subject to reasonable review and approval
(which approval may not be unreasonably withheld) by each of the foregoing
within five days after delivery (except that such review and approval of any
prospectus or any amendment or supplement to such Registration Statement or
prospectus must be within three days), and thereafter, furnish to the
Shareholder, Shareholder’s counsel and underwriters, if any, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents or information as the
Shareholder, Shareholder’s counsel or any underwriter of the Shareholder’s
Shares may reasonably request in order to facilitate the disposition of the
Shares; provided, however, that notwithstanding the foregoing, if the Company
intends to file any prospectus, prospectus supplement or prospectus sticker
which does not make any material changes in the documents already filed
(including, without limitation, any prospectus under Rule 430A or 424(b)), then
Shareholder’s counsel will be afforded such opportunity to review such documents
prior to filing consistent with the time constraints involved in filing such
document, but in any event no less than one business day;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for such period as is necessary to complete the distribution
of the securities covered by such Registration Statement and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;

 

(c)                                  furnish to each seller of Registerable
Common Stock such number of copies of such Registration Statement, each
amendment and supplement thereto, the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and such other documents as
such seller may reasonably request in order to facilitate the disposition of the
Registerable Common Stock owned by such seller;

 

9

--------------------------------------------------------------------------------


 

(d)                                 use its commercially reasonable efforts to
become and remain eligible to file registration statements on Form S-3 or any
successor thereto then available, and if applicable to utilize “well known
seasoned issuer status”, and to register or qualify such Registerable Common
Stock under such other securities or blue sky laws of such jurisdictions as any
seller reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registerable Common Stock owned by such
seller (provided, that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph (d), (ii) subject itself to taxation in any
such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(e)                                  notify each seller of such Registerable
Common Stock, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of any event as a result
of which the Prospectus included in such Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading, and prepare promptly a supplement or
amendment to such Prospectus so that such Prospectus, as then amended and
supplemented, shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading;

 

(f)                                    in the case of an underwritten offering,
enter into such customary agreements together with the Operating Partnership
(including underwriting agreements in customary form) and take all such other
actions as the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of such Registerable Common Stock (including, without
limitation, effecting a stock split or a combination of shares and making
members of senior management of the Company available to participate in, and
cause them to cooperate with the underwriters in connection with, “road-show”
and other customary marketing activities (including one-on-one meetings with
prospective purchasers of the Registerable Common Stock)) and cause to be
delivered to the underwriters and the sellers, if any, opinions of counsel to
the Company and the Operating Partnership in customary form, as well as closing
certificates and other customary documents covering such matters as are
customarily covered by opinions for and certificates in an underwritten public
offering as the underwriters may request and addressed to the underwriters and
the sellers; provided, however,  that notwithstanding anything else contained in
this Agreement, the Company shall not be obligated to effect an aggregate of
more than three underwritten offerings or participate in more than two “road
shows” (which, for the purposes of this sentence shall not include presentations
that involve only telephonic or internet-based marketing and do not require any
travel by the Company’s management) in any twenty-four (24) month period, and
not more than one underwritten offering every six (6) months under this
Agreement or under the Other Registration Rights Agreements; and provided
further, however, that if an underwritten public offering (including a public
sale to a registered broker-dealer) is effected at the request of Apollo or
Vornado Realty Trust under the Other Registration Rights Agreements, the
Shareholder shall have the right to participate in such offering, and Apollo and
Vornado Realty Trust shall have the right to participate in any underwritten

 

10

--------------------------------------------------------------------------------


 

public offering effected at the request of the Shareholder under this Agreement;
and if the managing underwriters or broker-dealers of any such underwritten
offering advise the Shareholder, Apollo and Vornado Realty Trust in writing that
in their opinion the number of shares of Registerable Common Stock proposed to
be included in any such offering exceeds the number of securities that can be
sold in such offering and/or that the number of shares of Registerable Common
Stock proposed to be included in any such offering would materially adversely
affect the price per share of the Company’s equity securities to be sold in such
offering, Apollo, Vornado Realty Trust and the Shareholder shall include in such
offering only the number of shares of Registerable Common Stock that, in the
opinion of such managing underwriters (or registered broker-dealer), can be
sold.  If the number of shares that can be sold exceeds the number of shares of
Registerable Common Stock proposed to be sold, such excess shall be allocated
pro rata among the holders of Common Stock desiring to participate in such
offering based on the amount of such Common Stock initially requested to be
registered by such holders or as such holders may otherwise agree.

 

Only Apollo, the Shareholder and Vornado Realty Trust, and their affiliates
holding Registerable Common Stock shall be entitled to participate in any public
underwritten offerings pursuant to this Agreement with respect to Registerable
Common Stock (which for purposes of this paragraph (f) includes Registerable
Common Stock as defined in the Other Registration Rights Agreements).

 

If any of Apollo, the Shareholder or Vornado Realty Trust determines not to
participate in an Underwritten Offering with respect to which it is entitled
hereunder to participate in hereunder or under the Other Registration Rights
Agreements, then the non-participating party shall agree to such lockup period
with respect to its Common Stock as the managing underwriters or broker dealer
deems reasonably necessary for purposes of effecting the public offering.

 

(g)                                 make available, for inspection by any seller
of Registerable Common Stock, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such Registration Statement;

 

(h)                                 to use its best efforts to cause all such
Registerable Common Stock to be listed on each securities exchange on which
securities of the same class issued by the Company are then listed or, if no
such similar securities are then listed, on Nasdaq or a national securities
exchange selected by the Company;

 

(i)                                     provide a transfer agent and registrar
for all such Registerable Common Stock not later than the effective date of such
Registration Statement;

 

11

--------------------------------------------------------------------------------


 

(j)                                     if requested, cause to be delivered,
immediately prior to the effectiveness of the Registration Statement (and, in
the case of an underwritten offering, at the time of delivery of any
Registerable Common Stock sold pursuant thereto), letters from the Company’s
independent certified public accountants addressed to the Shareholder and each
underwriter, if any, stating that such accountants are independent public
accountants within the meaning of the Securities Act and the applicable
rules and regulations adopted by the SEC thereunder, and otherwise in customary
form and covering such financial and accounting matters as are customarily
covered by letters of the independent certified public accountants delivered in
connection with primary or secondary underwritten public offerings, as the case
may be;

 

(k)                                  make generally available to its
stockholders a consolidated earnings statement (which need not be audited) for
the 12 months beginning after the effective date of a Registration Statement as
soon as reasonably practicable after the end of such period, which earnings
statement shall satisfy the requirements of an earning statement under
Section 11(a) of the Securities Act;

 

(l)                                     promptly notify the Shareholder and the
underwriter or underwriters, if any:

 

(i)                                     when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective;

 

(ii)                                  of any SEC comments applicable to the
Registration Statement or Prospectus or written request from the SEC for any
amendments or supplements to the Registration Statement or Prospectus;

 

(iii)                               of the notification to the Company by the
SEC of its initiation of any proceeding with respect to the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement;

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registerable Common Stock for sale under the applicable securities or blue sky
laws of any jurisdiction;

 

(v)                                 of the existence of, any fact or the
happening of any event that makes any statement of material fact made in any
registration statement filed pursuant to this Agreement or related prospectus
untrue in any material respect, or that requires the making of any changes in
such registration statement so that, in the case of the registration statement,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and that, in the case of the prospectus, including
documents incorporated by reference therein, such prospectus will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or

 

12

--------------------------------------------------------------------------------


 

necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and

 

(vi)                              of the determination by the Company that a
post-effective amendment to a registration statement filed pursuant to this
Agreement will be filed with the SEC and is due.

 

(m)                               promptly take such actions as necessary to
respond, cure or eliminate, as the case may be, any of the events referred to in
clause (l)(ii), (iii), (iv) or (v) so that the prospectus, as then amended or
supplemented, as the case may be, shall not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

The Company shall file, and shall use its commercially reasonable efforts to
timely file, all reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder,
and take such further action as the Shareholder may reasonably request, all to
the extent required to enable the Shareholder to be eligible to sell
Registerable Common Stock pursuant to Rule 144 (or any similar rule then in
effect).

 

In connection with any registration pursuant to which any of a Shareholder’s
Registerable Common Stock is to be sold, the Company may require that the
Shareholder furnish to the Company any other information regarding the
Shareholder and the distribution of such securities as the Company may from time
to time reasonably request in writing.

 

The Shareholder agrees that by having its stock treated as Registerable Common
Stock hereunder that, upon notice of the happening of any event described in
l(v) above (a “Suspension Notice”), the Shareholder will forthwith discontinue
disposition of Registerable Common Stock until the Shareholder is advised in
writing by the Company that the use of the Prospectus may be resumed and is
furnished with a supplemented or amended Prospectus as contemplated by
Section 5(e) hereof, and, if so directed by the Company, the Shareholder will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the Shareholder’s possession, of the Prospectus
covering such Registerable Common Stock current at the time of receipt of such
notice; provided, however, that such postponement of sales of Registerable
Common Stock shall not exceed ninety (90) days in the aggregate in any one year;
provided, further, however, that not later than the last day of such ninety (90)
day period or such shorter period as may apply, the Company shall have provided
to the Shareholder a supplemented or amended Prospectus as contemplated by
Section 5(e) hereof.  If the Company shall give any notice to suspend the
disposition of Registerable Common Stock pursuant to a Prospectus, the Company
shall extend the period of time during which the Company is required to maintain
the Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such notice
to and including the date the Shareholder either is advised by the

 

13

--------------------------------------------------------------------------------


 

Company that the use of the Prospectus may be resumed or receives the copies of
the supplemented or amended Prospectus contemplated by Section 5(e). In any
event, the Company shall not be entitled to deliver more than one (1) Suspension
Notice in any one year.

 

6.                                       REGISTRATION EXPENSES.

 

(a)                                  All expenses incident to the Company’s
performance of or compliance with this Agreement, including, without limitation,
all registration and filing fees, underwriting discounts and commissions, NASD
fees, fees and expenses of compliance with securities or blue sky laws, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”), shall
be borne by the Shareholder; provided, however, that the Company shall bear the
expenses, exclusive of underwriting discounts and commissions, incident to the
Form S-11, one (1) Registration Statement filed pursuant to Section 4(a),
including up to three (3) ”shelf takedowns” or offerings pursuant to Rule 430A
under the Securities Act, if applicable, and up to three (3) Demand
Registrations pursuant to Section 2(b), but in no event shall the Company be
obligated to bear the expense of more than three (3) offerings (exclusive of the
expenses incident to the Form S-11 and one (1) Registration Statement filed
pursuant to Section 4(a)) pursuant to this Section 6(a) (or four (4) offerings
if the Shareholder is unable, through its commercially reasonable efforts, to
dispose of all its Registerable Common Stock after such three (3) offerings). 
The Company shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), and the expense of any annual audit or quarterly review, and
the expense of any liability insurance.

 

7.                                       INDEMNIFICATION.

 

(a)                                  The Company and the Operating Partnership
shall indemnify, to the fullest extent permitted by law, the Shareholder, its
officers, directors, trustees, partners, and Affiliates and each Person who
controls such Shareholder (within the meaning of the Securities Act) against all
losses, claims, damages, expenses and liabilities, joint or several, actions or
proceedings, to which each such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, expenses
(including reasonable costs of investigation) or liabilities (or actions or
proceedings in respect thereof) arise out of or based upon any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or any violation or alleged
violation by the Company of the Securities Act, the Exchange Act or applicable
“blue sky” laws and the Company and the Operating Partnership will reimburse the
Shareholder and its directors, trustees, officers, partners, agents, employees
or affiliates, underwriters and controlling persons for any legal or

 

14

--------------------------------------------------------------------------------


 

other expenses (as such legal or other expenses are incurred) reasonably
incurred by them in connection with investigating, preparing or defending any
such loss, claim, damage, expense, liability, action or proceeding, except
insofar as the same are made in reliance and in conformity with information
relating to the Shareholder furnished in writing to the Company by the
Shareholder expressly for use therein or caused by the Shareholder’s failure to
deliver to the Shareholder’s immediate purchaser a copy of the final Prospectus
or any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished the Shareholder with a
sufficient number of copies of the same and the claim would not have arisen if
the final Prospectus, amendment or supplement had been delivered to the
claimant.  In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Shareholder.

 

(b)                                 In connection with any Registration
Statement in which the Shareholder is participating, the Shareholder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests expressly for use in connection with any such Registration
Statement or Prospectus and, shall indemnify, to the fullest extent permitted by
law, the Company, its officers, directors, Affiliates, and each Person who
controls the Company (within the meaning of the Securities Act) against all
losses, claims, damages, expenses and liabilities joint or several, actions or
proceedings, to which each such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, expenses
or liabilities (or actions or proceedings in respect thereof) arise out of or
based upon any untrue or alleged untrue statement of material fact contained in
the Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Holder will reimburse each of the Company and
the Operating Partnership and each such director, trustee, officer, partner,
agent, employee or affiliate, underwriter and controlling person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, expense, liability action or
proceeding, but only to the extent that the same are made in reliance and in
conformity with information relating to the Shareholder furnished in writing to
the Company by the Shareholder expressly for use therein.  Notwithstanding
anything in this Section 7(b), the aggregate amount which may be recovered from
the Shareholder pursuant to the indemnification provided for in this
Section 7(b) shall be limited to the total proceeds received by the Shareholder
from the sale of such Shareholder’s Registerable Common Stock (net of
underwriting discounts and commissions).  In no event shall the Shareholder be
jointly liable with any other holder of securities involved in the sale of the
Company’s securities.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to

 

15

--------------------------------------------------------------------------------


 

such claim, permit such indemnifying party to assume the defense of such claim
with counsel reasonably satisfactory to the indemnified party. The failure to
give prompt notice as provided herein shall not relieve the indemnifying party
of its obligations hereunder, except to the extent that the indemnifying party
is actually and materially prejudiced by such failure.  The indemnifying party
will not, without the prior written consent of the indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not such indemnified party or any Person who
controls such indemnified party is a party to such claim, action, suit or
proceeding), if such settlement, compromise or consent (i) does not include an
unconditional release of such indemnified party from all liability and no
finding of liability arising out of such claim, action, suit or proceeding or
(ii) requires anything from the indemnified party other than the payment of
money damages which the indemnifying party has agreed to pay in full.  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party there may
be one or more legal or equitable defenses available to such indemnified party
which are in addition to or may conflict with those available to another
indemnified party with respect to such claim.

 

(d)                                 The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and shall survive the transfer of
securities.

 

(e)                                  If the indemnification provided for in or
pursuant to this Section 7 is due in accordance with the terms hereof, but is
held by a court to be unavailable or unenforceable in respect of any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified Person as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions which result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and by such
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. In no event shall the liability
of the selling Shareholder under this Section 7(e) be greater in amount than the
amount of net proceeds received by such Shareholder upon such sale or the amount
for which such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification

 

16

--------------------------------------------------------------------------------


 

provided for under Section 7(b) hereof had been available under the
circumstances less any amounts recovered from the Shareholder under
Section 7(b).

 

(f)                                    In the event that advances are not made
pursuant to this Section 7 or payment has not otherwise been timely made, each
indemnified party shall be entitled to seek a final adjudication in an
appropriate court of competent jurisdiction of the entitlement of the
indemnified party to indemnification or advances hereunder.

 

The Company, the Operating Partnership and the Shareholder agree that they shall
be precluded from asserting that the procedures and presumptions of this
Section 7 are not valid, binding and enforceable.  The Company, the Operating
Partnership and the Shareholder further agree to stipulate in any such court
that the Company, the Operating Partnership, and the Shareholder are bound by
all the provisions of this Section 7 and are precluded from making any assertion
to the contrary.

 

To the extent deemed appropriate by the court, interest shall be paid by the
indemnifying party to the indemnified party at a reasonable interest rate for
amounts which the indemnifying party has not timely paid as the result of its
indemnification and contribution obligations hereunder.

 

In the event that any indemnified party is a party to or intervenes in any
proceeding to which the validity or enforceability of this Section 7 is at issue
or seeks an adjudication to enforce the rights of any indemnified party under,
or to recover damages for breach of, this Section 7, the indemnified party, if
the indemnified party prevails in whole in such action, shall be entitled to
recover from the indemnifying party and shall be indemnified by the indemnifying
party against, any expenses incurred by the indemnified party.  If it is
determined that the indemnified party is entitled to indemnification for part
(but not all) of the indemnification so requested, expenses incurred in seeking
enforcement of such partial indemnification shall be reasonably prorated among
the claims, issues or matters for which the indemnified party is entitled to
indemnification and for such claims, issues or matters for which the indemnified
party is not so entitled.

 

The indemnity agreements contained in this Section 7 shall be in addition to any
other rights (to indemnification, contribution or otherwise) which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
and sale of any Registerable Common Stock by the Shareholder.

 

8.                                       PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS.

 

No Person may participate in any registration hereunder that is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

17

--------------------------------------------------------------------------------


 

9.                                       RULE 144.

 

The Company covenants that it will file, and use its commercially reasonable
efforts to timely file, the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and it will take such further action as the Shareholder may
reasonably request to make available adequate current public information with
respect to the Company meeting the current public information requirements of
Rule 144(c) under the Securities Act (to the extent such information is
available), to the extent required to enable the Shareholder, subject to the
expiration of the restrictions on transfer under the Lock-Up Agreement,  to sell
the Registerable Common Stock without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of the
Shareholder, the Company will deliver to the Shareholder a written statement as
to whether it has complied with such information and requirements.

 

10.                                 MISCELLANEOUS.

 

(a)                                  Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
or similar writing) and shall be given,

 

If to the Company:

 

Newkirk Realty Trust, Inc.

Two Jericho Plaza

Wing A, Suite 11

Jericho, New York 11753

Attn: Peter Braverman

Fax:  (516) 433-2777

Tel:   (516) 822-0022

 

If to the Shareholder:

 

First Union Real Estate Equity and Mortgage Investments

7 Bulfinch Place, Suite 500

P.O Box 9507

Boston, Massachusetts 02114

Attn: Carolyn Tiffany

Fax: (617) 742-4643

Tel:  (617) 570- 4606

 

or such other address or facsimile number as such party (or transferee) may
hereafter specify for the purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and the appropriate facsimile

 

18

--------------------------------------------------------------------------------


 

confirmation is received or (b) if given by any other means, when delivered at
the address specified in this Section.

 

(b)                                 No Waivers.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

(c)                                  Expenses.  Except as otherwise provided for
herein or otherwise agreed to in writing by the parties, all costs and expenses
incurred in connection with the preparation of this Agreement shall be paid by
the Company.

 

(d)                                 Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that
neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, except that the Shareholder may
assign its rights hereunder to any Affiliate and such aAffiliate shall be
entitled to the benefits of this Agreement as if it had been a signatory hereto.

 

(e)                                  Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to principles of conflicts of law.

 

(f)                                    Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby may be brought in any federal or state court located in the County and
State of New York, and each of the parties hereby consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10(a) shall
be deemed effective service of process on such party.

 

(g)                                 Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19

--------------------------------------------------------------------------------


 

(h)                                 Counterparts; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(i)                                     Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the transactions
contemplated herein. Except as provided herein, no provision of this Agreement
or any other agreement contemplated hereby is intended to confer on any Person
other than the parties hereto any rights or remedies.

 

(j)                                     Captions.  The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof.

 

(k)                                  Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

(l)                                     Amendments.  The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the prior written consent of the
parties hereto.

 

(m)                               Aggregation of Stock.  All Registerable Common
Stock held by or acquired by any Affiliated Persons will be aggregated together
for the purpose of determining the availability of any rights under this
Agreement.

 

(n)                                 Equitable Relief.  The parties hereto agree
that legal remedies may be inadequate to enforce the provisions of this
Agreement and that equitable relief, including specific performance and
injunctive relief, may be used to enforce the provisions of this Agreement.

 

(o)                                 No Inconsistent Agreements.  None of the
Company or the Operating Partnership has entered and neither of them will enter
into any agreement that is inconsistent with the rights granted to the
Shareholder in this Agreement or that otherwise conflicts with the provisions
hereof.  The rights granted to the Shareholder hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Company’s or the Operating Partnership’s other issued and outstanding
securities under any such agreements. From and after the date of this Agreement,
neither the Company nor the Operating Partnership will enter into any

 

20

--------------------------------------------------------------------------------


 

agreement with any holder or prospective holder of any securities of the Company
or the Operating Partnership which would grant such holder or prospective holder
more favorable rights than those granted to the Shareholder hereunder or
substantially similar or equivalent rights to those granted to the Shareholder.

 

(p)                                 No Adverse Action Affecting the Registerable
Common Stock.  Neither the Company nor the Operating Partnership shall take any
action with respect to the Registerable Common Stock with an intent to adversely
affect or that does adversely affect the ability of any of the Holders to
include such Registerable Common Stock in a registration undertaken pursuant to
this Agreement or their offer and sale.  Notwithstanding the foregoing, the
provisions of this Section 10(p) shall not apply to the Other Registration
Rights Agreements.

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

 

 

NEWKIRK REALTY TRUST, INC.

 

 

 

By:

/s/ Peter Braverman

 

 

 

Name: Peter Braverman

 

 

Title:   President

 

 

 

 

 

 

 

FIRST UNION REAL ESTATE EQUITY

 

AND MORTGAGE INVESTMENTS

 

 

 

 

 

 

 

By:

/s/ John Alba

 

 

 

Name:  John Alba

 

 

Title:    Chief Investment Officer

 

21

--------------------------------------------------------------------------------

 